Case 1:19-cv-00267-JPO Document 19-2 Filed 03/07/19 Page 1 of 2




               EXHIBIT B
            Case 1:19-cv-00267-JPO Document 19-2 Filed 03/07/19 Page 2 of 2




                                        Settlement Agreement


                                                         Security Officer                 and New
              The Local One Security Officers Union,
                                              of Security Officer         as follows:
York University agree to settle the grievance

                                                                  Security Officer                 the
1                       New York University shall remit to
                                                                     oll taxes representing four hours
                        amount of $47.10 less any applicable payr
                                                                     . Such payment shall be made
                        of pay for time worked on May 31, 2010
                                                                  Agreement is fully executed.
                        within fifteen (15) days of the date this

                        Security Officer                 and Local One agree to withdraw the
2
                                                                and further agree not to pursue the
                        grievance seeking the four hours of pay
                                                              er in any arbitrative, judicial, or
                        grievance or the facts of this matt
                        administrative forum.

                                                                   edent in future arbitrations or in
3                       This agreement shall not serve as a prec
                                                                  eeding, unless required by law.
                        any other administrative or judicial proc

                                                                     nt, the matter shall be resolved
4                           In the event of a breach of this Agreeme
                                                                  forth in the collective bargaining
                            through the grievance procedure set
                                                                   ersity.
                            agreement between Local 1 and the Univ
                                                                                                and
                            Security Officer                acknowledges that he has been fully
    5
                                                                    matter.
                            fairly represented by Local One in this



                                           Date
    Seg&rity Officer


                                                foUo
                                               Dale
    Representative
    Local One Security Officers Union



                  1    JL
    Steplfcie Vullo
    Associate General Counsel
